NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               REGINALD D. GAINER,
                 Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
               Respondent-Appellee
             ______________________

                      2016-2331
                ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 15-2832, Judge Coral Wong
Pietsch.
                ______________________

              Decided: November 8, 2016
               ______________________

   REGINALD D. GAINER, Panama City, FL, pro se.

    ALBERT S. IAROSSI, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also represent-
ed by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
SCOTT D. AUSTIN; Y. KEN LEE, DEREK SCADDEN, Office of
General Counsel, United States Department of Veterans
Affairs, Washington, DC.
2                                     GAINER   v. MCDONALD




                 ______________________

     Before TARANTO, CHEN, and STOLL, Circuit Judges.
PER CURIAM.
    Robert Gainer is a veteran of the U.S. armed forces.
Before 2009, he was awarded some disability benefits by
the Department of Veterans Affairs. In 2009, he filed an
informal claim for a determination, under 38 C.F.R.
§ 4.16, that he was totally disabled based on individual
unemployability. The relevant Regional Office of the
Department denied that claim, and that denial was
upheld by the Board of Veterans’ Appeals and the Court
of Appeals for Veterans Claims.
    In this appeal, Mr. Gainer argues that the Veterans
Court misinterpreted 38 U.S.C. § 7104(a) when it rejected
his argument that the Board improperly considered
evidence that had not been considered by the Regional
Office. We disagree. The Veterans Court correctly recog-
nized that § 7104(a) generally prohibits the Board from
considering in the first instance evidence that was not
considered by the Regional Office, and the Veterans Court
reviewed the record in view of that interpretation. None
of the Veterans Court’s actions suggest that it misinter-
preted § 7104. We lack jurisdiction to review Mr. Gainer’s
remaining arguments, which challenge the Veterans
Court’s factual determinations.
                            I
    Robert Gainer served on active duty in the U.S. Navy
from October 1985 to February 1986. In September 1986,
the relevant Regional Office concluded that Mr. Gainer
had a service-connected chronic lumbosacral strain. In
July 1990, the Regional Office rated Mr. Gainer 100%
disabled for a defined period (May 8, 1990, to June 30,
1990), based on his hospitalization and treatment, for
GAINER   v. MCDONALD                                       3



lower back pain, at a Department medical center. In
August 1990, after the temporary period ended, the
Regional Office denied Mr. Gainer’s claim for an addition-
al disability rating. Mr. Gainer did not appeal.
    In 2004, Mr. Gainer filed a new claim based on his
back problems. In 2006, following several medical exami-
nations, the Board rated him 20% disabled, effective April
13, 2004. In 2007, the Regional Office increased the
disability rating to 40%, effective August 21, 2006. In
2008, the Board affirmed. Mr. Gainer appealed, and in
2009, the Veterans Court remanded the matter pursuant
to a joint motion of the parties.
    While the matter was pending on remand, Mr. Gainer
underwent several medical evaluations. In November
2009, he was examined by Dr. Hardin, a Department
physician. Dr. Hardin opined that Mr. Gainer was not
able to be employed at the time because of “his current
level of pain and disability.” J.A. 3. Based on that opin-
ion, Mr. Gainer filed an informal claim for a rating of total
disability based on individual unemployability. In 2010
and 2011, the Regional Office denied his claim, and in
2011, the Board remanded the claim.
    In 2012, the Regional Office again denied Mr. Gainer’s
claim, and the Board affirmed. In 2014, the Veterans
Court vacated the Board’s decision and remanded the
case, concluding that the Board had provided inadequate
reasons or bases for its determinations. On remand, in
May 2014, the Board found that Mr. Gainer should be
afforded another medical examination to determine
whether his service- and non-service-connected disabili-
ties caused his unemployment. In June 2014, Mr. Gainer
was again examined by Dr. Hardin, who opined that Mr.
Gainer suffered from cervical and lumbar disc disease.
    In August 2014, the Regional Office denied Mr. Gain-
er’s claim once more, and in January 2015, the Board
remanded, finding that Mr. Gainer should be medically
4                                      GAINER   v. MCDONALD



examined another time. Mr. Gainer refused to be exam-
ined, stating that Dr. Hardin’s June 2014 examination
notes and his 1990 hospitalization records had not been
considered in earlier decisions. He indicated that he
wanted the Department to review his claim on the exist-
ing record. On remand, the Regional Office denied Mr.
Gainer’s claim yet again.
    In February 2015, the Board remanded so that Mr.
Gainer could be examined, if possible, by a vocational-
rehabilitation specialist. But Mr. Gainer refused to be
examined, repeating his contention that his claim should
be reviewed on the existing record. In May 2015, the
Regional Office denied his claim, for the last time, and in
July 2015, the Board affirmed.
    In June 2016, the Veterans Court affirmed the
Board’s decision. The court rejected Mr. Gainer’s argu-
ment that the Board failed to consider Dr. Hardin’s June
2014 examination notes, citing the “presumption” that the
Department, including the Board, reviews all evidence in
the record and finding that Mr. Gainer had not adequate-
ly rebutted that presumption. J.A. 7. The court also
rejected Mr. Gainer’s argument that the Board erred by
considering evidence not considered by the Regional
Office, both with respect to Dr. Hardin’s examination
notes and in general. Finally, the court rejected Mr.
Gainer’s argument that the Board erred in not applying
the rating criteria for intervertebral disc syndrome. The
court concluded that those criteria do not apply to a claim
for total disability based on individual unemployability.
Mr. Gainer appeals.
                            II
    Our jurisdiction is limited. In this case, which in-
volves no constitutional claim, we have jurisdiction to
review the Veterans Court’s decision only to the extent
that Mr. Gainer challenges a Veterans Court decision on a
legal matter, not on a factual determination or the appli-
GAINER   v. MCDONALD                                       5



cation of legal standards to the particular facts. 38 U.S.C.
§ 7292(c), (d)(2); see, e.g., Wagner v. Shinseki, 733 F.3d
1343, 1344 (Fed. Cir. 2013).
    Mr. Gainer argues that the Veterans Court misinter-
preted 38 U.S.C. § 7104(a) when it rejected his argument
that the Board had erroneously considered evidence not
considered by the Regional Office. Having reviewed the
court’s decision, we see no error. Section § 7104(a) pro-
vides, in relevant part, that the Board’s decisions “shall be
based on the entire record in the proceeding and upon
consideration of all evidence and material of record and
applicable provisions of law and regulation.” 38 U.S.C.
§ 7104(a). In accordance with that provision, the Veter-
ans Court held that “the Board generally may not consid-
er evidence in the first instance without a waiver from the
claimant.” J.A. 8. Although the court noted that Mr.
Gainer did not “identify the specific evidence that he
contend[ed] was improperly considered by the Board,” it
proceeded to review the record in view of that interpreta-
tion. Id. None of the court’s actions, including its analy-
sis of Dr. Hardin’s June 2014 medical notes, suggest that
it interpreted § 7104(a) differently. We therefore reject
Mr. Gainer’s claim of legal error by the Veterans Court.
    Separately, Mr. Gainer argues that the Veterans
Court erred because it did not review an administrative
grievance regarding the Board’s May 2014 remand deci-
sion. To the extent that Mr. Gainer alleges that the court
misinterpreted § 7104(a) in this regard, we see no legal
error in the court’s interpretation of that statute. Mr.
Gainer has not identified any other alleged error of law.
We therefore must reject this argument as well.
     Finally, Mr. Gainer argues that “the version of the
facts accepted by the Board is not supported by substan-
tial evidence and the version of the facts accepted by the
court is clearly erroneous.” Appellant’s Br. 1. That
argument requires us to review the Veteran’s Court’s
6                                    GAINER   v. MCDONALD



factual determinations, which we lack jurisdiction to do.
38 U.S.C. § 7292(d)(2). We therefore dismiss Mr. Gainer’s
remaining arguments for lack of jurisdiction.
                      CONCLUSION
    For foregoing reasons, we affirm the judgment of the
Court of Appeals for Veterans Claims with respect to its
interpretation of § 7104. We dismiss Mr. Gainer’s appeal
in all other respects.
    No costs.
    AFFIRMED IN PART and DISMISSED IN PART